Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of the claims
Claims 1-30 were pending.  Claims 2 and 5, 8-11, 13, 15-19 have been cancelled.  Claims 1, 3, 4, 6, 7, 12, 14, 20-30 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-11-21 has been entered.
			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.30

Claims 1, 3, 4, 6, 7, 12, 20-30 are rejected under 35 U.S.C. 103 as being unpatentable Knight et al. (2013/0045297) in view of Ferrante et al. (8,999,424)  and  Portman (7,740,893) and Mower (2006/0210688).
 Knight et al. discloses an electrolyte formulation for a beverage or one which can be reconstituted in water/liquid with a pH from 3-7 and about 3.3 to 4.5 and which contains sodium, potassium, calcium and chloride and citrate (abstract, and 0032).  The potassium can be in amounts of 4 mEq/L or more up to 45 mEq, in particular 8-10 (0019).  Also, amounts of .1% tri-potassium citrate and less than 0.25 potassium chloride, and 1.2 % sodium chloride (0007).   These amounts can alleviate muscular cramping (0019) (0002).  Other amounts can be up to 6% calcium chloride and up to 18% sodium citrate, and 4% tri-potassium citrate, and less than 6% potassium chloride (0008).  Claim 1 differs from the reference in the particular amounts of chloride ion, and whether the composition has a metallic flavor and alleviates muscle cramping.  Ferrante et al. disclose a performance enhancing composition and method of delivering which contains electrolytes, such as sodium, potassium, calcium and magnesium which attenuate muscle fatigue and delay cramps during physical activity containing 16.6 mg to 5 grams per liter of sodium, potassium, 16.6 mg to 3.3 g/l and magnesium 16.6 mg to 1.6 g per/liter (Table 6, and  para. 11. , para. 21).  Chloride is also disclosed as being an acceptable salt and can be used in amounts of the salt of 0.6 to about 6% (BSTX 36, DETX 12, 0008), and a pH  can be from 3-6.5 or from 3.2 to 4.5 (BSTX 41, DETX 32).  .   Ferrante as above discloses that much smaller amounts of electrolytes prevent cramps (Table 6, and  para. 11. , para. 21),  (Knight, 0019) (0002).   Certainly, if small amounts were shown to alleviate muscle cramps, nothing has been shown that higher amounts would not have also alleviated cramps.  
Also, Portman discloses a powdered or liquid nutritional composition containing carbohydrates and proteins and also electrolytes for replenishing during exercise (abstract).   A composition with from high to low amounts of ingredients was disclosed.  In the high composition potassium can be from 0.12% to 0.58% (Table A and B), col. 7).   Therefore, it would have been obvious to use known amounts of electrolytes and acids to make the claimed composition to relieve muscle cramps, since Knight et al.  teaches a composition and method of preventing dehydration containing a potassium and chloride source and an acid pH,  higher amounts of electrolytes at the claimed pH were known to alleviate muscle cramping, and it would have been obvious to use the compositions of  Ferrante et al., and Portman in the composition of Knight to show that higher amounts of electrolytes were used to delay muscle fatigue and cramps, and compositions of the combined references would not have a metallic taste, since the amounts have been disclosed, and the issue of taste was known.    
Claim 1 has been amended to require that amounts of 4 g/L are now required of both potassium and chloride.  No criticality is seen in the use of 4 g/L, since the specification discloses that lesser amounts can be used.  Even so, 4/g/L amounts to .4% K (1000 g divided into 4 g equals. .004 times 100 to give a percent of .4%).  However,  the reference discloses the use of 0.08 to .5 % calcium chloride,  and that the potassium can come from citrate or chloride, since the reference discloses  .4-4% tri potassium citrate and less than 6% KCl (0008, 0009).  Even if these potassium sources are from salt, certainly an amount of 10 % salts of the citrate and KCl, would give amounts of potassium within the claimed range. and  can be used in amounts of the salt of 0.6 to about 6%  Therefore, it would have been obvious to use amounts of potassium as shown by Knight to make an electrolyte composition.  
Claim 1 has been amended to require that the composition is in consumable liquid form, and contains now 3.5 to 7.5 g/L of chloride.  Mower et al. discloses an electrolyte in drinkable form which can contain from 0.001 % to 2 % of electrolytes (0079), and a solution can contain from 0.0001 to 1% electrolyte. (0029).  The reference discloses that it is important to restore fluids and electrolytes in regard to maximum muscle recovery during exercise, which major factors, one of which was  restoration of fluid and electrolytes (0007)., Therefore, it would have been obvious to make a product with electrolytes in amounts which would restore fluids and electrolytes in the composition of the combined references, since they are also to restoring electrolytes, and it would have been obvious to adjust amounts for their known function.  
Claim 1 requires up to about .5 g/L.  Knight discloses as in their claim 4, that the composition can contain no sodium chloride.  
	 Claim 1 further requires citric acid which is disclosed by Knight in amounts of 10 to 60 mEq/L (0022) sufficient to obtain a pH of from 3.9 to 4.2 (0022 0007).  
Claim 1 requires additional electrolytes, such as sodium.  Knight discloses the use of magnesium  and sodium with magnesium in amounts of from 1 to 3 mEq/L. (0022).  
Sugar as in claim 1 was disclosed by Knight (0026).  
Claim 1 further requires that the composition is given to a subject in amounts to alleviate muscle cramps in 5 minutes.  These amounts can alleviate muscular cramping (Knight, 0019) (0002).  As the composition has been shown as above, the cramps would have been alleviated in 5 minutes or less absent a showing to the contrary.  
	Claims 3, 4, 6, 7 further require particular amounts of potassium (K) and chloride (Cl).  
	In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing an electrolyte composition, properties such as amounts of minerals are important.  It appears that the precise ingredients as well as their proportions affect the electrolyte level of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   

Therefore, it would have been obvious to optimize particular amounts of electrolytes to make the claimed composition in the composition of the combined references. 
Claim 12 further requires that the sodium is a range of about 0.25 g/L to about 0.5 g/L.  Knight discloses the use of magnesium and sodium with magnesium in amounts of from 1 to 3 mEq/L. (0022).
The further amounts as in claims 20-22 have been disclosed above and are obvious for those reasons.  
Since, the composition of Knight is for relieving muscle cramps, it would have had to be administered over a time interval as in claim 23, and once daily as in claim 24, and to relieve a muscle cramps as in claim 25, and would reduce the duration of craping as in claim 26, and is for humans as in claim 27, since animals are not mentioned, and would have been for an athlete or the elderly, as in claim 28, since these are the people that often have cramps, and could be for a female, as in claim 29 since they participate in sports also (abstract).  
Claim 30 further requires that the cramps are relieved in 5 minutes.  As the composition has been shown as above, the cramps would have been alleviated in 5 minutes or less absent a showing to the contrary.  Therefore, it would have been obvious to use the known composition to alleviate cramps as shown by the -combined references.  
Claims 1 and  14 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (2013/0045297)  in view of  Ferrante et al. (8,999,424) and Portman (7,740,893) and Mower (2006/0210688)  as applied to claims 1, 3, 4, 6, 7, 12, 20-30 above, and further in view of Verlaan et al. (7,375,089) and ENDURA.
Claim 1 further requires the use of magnesium in particular amounts, and  14 further requires that the source of the  magnesium is from magnesium chloride.  
Verlaan et al.  discloses a beverage which contains the claimed electrolytes in addition to magnesium (BSTX 43),  and at least 100 mg/liter of magnesium as in claim 1(BSTX 44, 45).  The magnesium can be a chloride salt as in claim 14.  The minerals can be used in amounts of for a total concentration of 1.5 to 15 g/l, which includes magnesium and or MgCl.  In particularly, Mg can be used in amounts of at least 100 mg/L (BSTX 44).  The reference discloses that a high level of magnesium reduces the risk for cramps (BSTX 45).  Official Notice is taken that a healthy adult needs between 270 and 400 mg of Mg a day depending on weight.  
In addition, the sports drink “ENDURA” ™ contains 163 mg of magnesium (under Ingredients).  The directions for ENDURA disclose 1 scoop 25 g. with 200 ml of water 2 or 3 times a day, or before exercise with 350 ml of water  (under Directions when open up Endura, PDF).  Therefore, as it was shown by the reference to Verlaan and Endura to add magnesium to a beverage, it would have been obvious to use known amounts as disclosed by the above reference depending on the type of activity involved and to add it to a beverage for its known function.    
				


ARGUMENTS---
Applicant's arguments filed 6-11-21 have been fully considered but they are not persuasive.  
Applicants argue that there has not been sufficient reasoning to combine the references.  However, as in the above office action, the limitations of the claims are found in the references as disclosed.  Since , such limitations were found in the references, it would have been obvious to use these types of ingredients in particular amounts to make the claimed beverages, since the particular ingredients, such as the use of potassium chloride or citrate, salt, magnesium, citric acid, and a sweetener were known to be used in a beverage as above.  
Applicants argue that the particular amounts of potassium and chloride are not taught by the references.  This is not seen as, Knight, in particularly discloses 
less than 6% potassium chloride (0008).  As to potassium citrate, Knight discloses the use of  4% tri-potassium citrate.  
	Applicants argue that the claimed amounts are not the result of routine optimization, since any ingredient to be optimized would need to be recognized as a result effective variable (i. e. a variable which achieves a recognized result.   In this case there is a recognized result, in that so much of each electrolyte achieves a goal of preventing  cramps even in small amounts, and also in larger amounts.  Both of which have been shown as above.   
	Applicants argue that the Knight reference teaches as in claim 56 that 
the amounts of sodium chloride are sufficiently reduce the saline and /or bitter taste of the chloride, sodium and potassium with a pH of from 3.9 to 4.2 (claim 56).  However, Knight et al. discloses in its’ claim 4, that the composition can contain no sodium chloride.   Since the reference contains the claimed amounts or amounts within the skill of the ordinary worker to vary, the electrolytes are used in amounts which would have reduced the bitter taste of chloride, and potassium.  
It is not seen how Knight et al. uses sufficiently low amounts of K when the claimed amounts are disclosed by Knight, or in combination of references.  
It is not seen that applicants’ have shown unexpected results, when they are using known amounts for their known function, even within a claimed time frame.  

Applicants have submitted an affidavit as of 11-19-20.  The declaration attests to unexpected results in subjects who consumed the claimed compositions.  Specifically, that they have demonstrated the claimed composition can rapidly alleviate cramps quickly as in paragraph 0024 of application.   Some cramps were alleviated in 30 seconds as in section 6.
Also as in section 7 athletic trainers were amazed at how effective the claimed products were at reducing craps during athletic performance, and that other products were not effective.  
However, as the composition containing the claimed potassium, chloride and acids was known, and it was known to alleviate cramps, it is expected that higher amounts of the same minerals would work faster and cause faster reduction of cramps.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793  
Hfh 6-15-2021